NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50235

                Plaintiff-Appellee,             D.C. No. 3:17-cr-04424-BEN-1

 v.
                                                MEMORANDUM*
JOHNNY RAMIREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Johnny Ramirez appeals from the district court’s judgment and challenges

the 108-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez contends that the district court erred by failing to recalculate the

Guidelines range after revising the statutory mandatory minimum sentence under

18 U.S.C. § 3553(e). Contrary to his contention, however, United States v. Lee,

725 F.3d 1159 (9th Cir. 2013), did not require such a recalculation here. In Lee,

the district court “manipulate[d] the calculations under the Sentencing Guidelines

in order to produce a Guidelines range that [would] allow it to impose the sentence

it prefer[red].” Id. at 1164. By contrast, here, the district court started with the

correctly calculated Guidelines range, varied downward to the mandatory

minimum under 18 U.S.C § 3553(a), and then departed downward 12 months to

reflect Ramirez’s substantial assistance. While the record is unclear whether the

district court understood that 108 months was the new mandatory minimum, any

error did not prejudice Ramirez. Unlike in Lee, where the district court did not

assign an absolute value to the defendant’s substantial assistance, making it

impossible to determine whether the sentence imposed was “lower or higher than

the revised statutory minimum,” id. at 1168, the record here makes clear that the

court determined that Ramirez’s substantial assistance warranted a 12-month

reduction from the original mandatory minimum.

      Ramirez also contends that the district court erred by failing to consider

independently the value of his cooperation under U.S.S.G. § 5K1.1 and 18 U.S.C.

§ 3553(e). The record reflects, however, that the district court independently


                                           2                                     18-50235
evaluated the extent of Ramirez’s cooperation by examining the record, hearing the

parties’ arguments, and determining that the government’s evaluation was

reasonable. See United States v. Laney, 189 F.3d 954, 964 (9th Cir. 1999). The

district court did not err by giving the government’s evaluation of Ramirez’s

cooperation “substantial weight.” See U.S.S.G. § 5K1.1 cmt. n.3; Laney, 189 F.3d

at 964.

      AFFIRMED.




                                         3                                      18-50235